Citation Nr: 0826733	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a low back disorder



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for a 
low back disorder. The veteran, who had active service 
between October 1955 and July 1959, has appealed this 
decision to the BVA and the case was referred to the Board 
for appellate review.  


FINDING OF FACT

The veteran is not shown to have a low back disorder that is 
causally or etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in April and May 2003, September 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO also provided 
assistance to the veteran as required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's VA medical records as well as his service records.  
In addition, the veteran has submitted his own evidence to 
claim that the low back disorder began in service due to 
heavy lifting required by his service duties.  He concedes 
that his service records do not disclose any medical 
treatment for a back injury.  Nevertheless, on appeal, he 
argues the VA can do more to help him establish service 
connection.  The veteran argues that the exact weight of the 
equipment he lifted is available to the VA.  With this 
additional information, the veteran argues, the VA can obtain 
an independent opinion from a board certified orthopedic 
surgeon who can opine whether it is as likely as not that the 
veteran's current back condition is a result of active duty. 

The Board finds that no prejudice to the veteran will result 
from an adjudication of this appeal in this Board decision 
rather than a remand for further development.  As will be 
discussed below, the veteran has already submitted evidence 
as to how heavy the equipment weighed.  Remanding this case 
for further development on weight would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Turning to his argument for a medical examination, the Board 
notes that no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's claim.  
However, the Board finds that the evidence, which reveals 
that the veteran did not have this a back disorder during 
service and does not reflect competent evidence showing a 
nexus or relationship between service and the currently 
diagnosed back disorder, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal. 

The veteran seeks service connection for a low back disorder.  
Under VA law and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Generally, to 
prove service connection the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, testimony, of an inservice incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus to any current disability and the 
inservice disease or a nexus to a service connected 
disability.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Clearly, the veteran has a low back disorder.  The VA's own 
records and examinations have resulted in the diagnosis of 
degenerative disk disease.  An MRI in January 2003 
demonstrated upper lumbar degenerative disk disease and 
spondylysis with spondylolisthesis at the L5-S1 vertebrae.  
An EMG in March 2004 showed S1 radiculopathy.  The remaining 
questions are whether the veteran has established by medical 
or lay evidence the inservice incurrence or aggravation of an 
injury or disease, and whether there is competent medical 
evidence which relates the current back problem to service 
connected incident.

In this regard, the veteran's service medical records contain 
no evidence of complaints, treatment, or diagnosis of any 
back problem.  The veteran, however, offers his own 
independent evidence of an injury manifesting itself during 
service. He relies upon the circumstances of his service, 
independent of what is contained in his service records.  
38 U.S.C.A. § 1154(a).  He states that in his duties as an 
Air Force armorer (weapons mechanic) he was required through 
manual labor to remove, maintain, and reinstall heavy machine 
guns from planes and helicopters. This required him to lift 
equipment weighing 300 pounds 4-5 times a day. 

Further, he submitted a notarized letter from retired a 
service comrade, who served with the veteran during the time 
in question.  The service comrade noted that the veteran 
mantled and dismantled small and large 20 mm and 50 caliber 
weapons for cleaning, inspection, and repair.  Everything was 
manual work including the lifting of weapons from 6 x 6 
trucks into hot solvent vats. He recalled several times when 
the veteran complained about his back.  The service comrade 
told him to go on sick call but the only treatment he 
received was "a handful of APCs."

VA records also offer some support for the veteran's claim. 
On at least one occasion, in January 2003, he reported to a 
VA nurse who evaluated his back that it originated in 1955.  
In his claim received by the VA in March 2003, the veteran 
claimed treatment for his back at Nellis Air Force Base 
Hospital while in service in February 1956.  However, as 
noted previously, the service medical records do not indicate 
any treatment for back complaints during service.  In any 
event, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical history. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Nothing in 
the record suggests that the medical examiner had filtered, 
enhanced, or added medical-evidentiary value to the veteran's 
lay history.

However, most of the evidence in the VA records weighs 
against a service related back disorder.  He first sought 
compensation from the VA (and treatment from non- VA medical 
care providers) in March-May 1966 for a condition not 
relevant to the issue at hand.  At that time there were no 
complaints of back problems and the physical examination was 
normal.  The first report of a back injury occurs in August 
1998, when he sought VA treatment.  At that time, he reported 
the problem had existed for 14 years (or approximately 1984-
25 years after discharge), apparently arising after he tried 
to lift a commercial stove off of a truck.  Further, he 
received disability pay from his employer.  From that initial 
report up until to the present, he has sought treatment from 
the VA on a frequent basis.  Many times the onset and 
duration of the injury are reported as "long standing."  
Review of evidence in the records does not indicate any other 
incident that would relate to what caused his lower back 
disorder or when it arose.  It thus appears that any lower 
back disorder did not arise until many years after separation 
of service.

Based on the record before the Board, the evidence does not 
create at least a reasonable doubt as to whether the 
veteran's back injury actually had its onset in service. The 
veteran's subjective belief that it originated in service is 
insufficient to establish a connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  His statement to a 
VA nurse falls under the same category of evidence.  See 
LeShore, supra.

As for the service comrade's letter, it may establish some 
evidence of low back symptomatology during service since it 
mentions the veteran's complaint about his back and receiving 
"APCs."  However, the symptomatology apparently resolved 
without further treatment since no further treatment was 
shown during service.  In addition, at his separation 
examination, there is no mention of pain in the spine area 
and was reported to be negative for complaints, symptoms, or 
treatment of arthritis, bone and joint deformity.  
Significantly, medical records following service document no 
further problems until many years later.  Further, a specific 
event, trying to lift a commercial stove off a truck 
following service, offers an explanation as to how the 
veteran's back disorder originated.  

Therefore, the Board finds that in the absence of any 
indication of a chronic back disorder during service and the 
fact that no back disorder was demonstrated for many years 
following the veteran's separation from service, that the 
preponderance of the evidence is against the veteran's claim.  
The evidentiary gap in this case between active service and 
the earliest diagnosis of a back disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  Therefore, the Board concludes that the 
medical evidence is against the claim for service connection 
for a back disorder.

In sum, the record does not contain any medical evidence 
establishing a connection between the veteran's current back 
disorder and his service.  Given the medical evidence against 
the claim, for the Board to conclude that the veteran's lower 
back disorder had its origin during service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 
Va. App. 30, 33 (1993). Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Va. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current back disorder 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his current back 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for residuals of a back injury is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service.


ORDER

Service connection for low back disorder is denied.



____________________________________________
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


